DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/25/2022 has been entered. Amended Claims 1-3, 5, 8-9, 11, 14 and 17 have been noted in addition to canceled Claim 12. The amendment has overcome all of the 112(b) rejections previously set forth - those 112(b) rejections have been withdrawn accordingly. Claims 1-11 and 13-20 are currently pending. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 8, line 8, change “controlling” to -- control --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 depends upon Claim 12 but Claim 12 is now canceled. It is consequently unclear what structure Claim 13 comprises or does not comprise which makes the metes and bounds of the claim unclear. For the purpose of expediting prosecution, Claim 13 will be interpreted as depending upon independent Claim 8.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fritzsche (US 4,704,290) in view of Bennet et al. (US 3,638,558) (hereinafter “Bennet”). 
	Regarding Claim 1, Fritzsche teaches of a burner assembly system (Fig. 4), comprising: 
	a cabinet (22); 
	at least one burner assembly (50) disposed proximate to a bottom portion at the rear of the cabinet (see at least Fig. 4 and note that burner (50) is in proximity to a bottom portion at the rear of the cabinet and can consequently be considered “proximate” to a bottom portion at the rear of the cabinet as claimed), and configured to receive fuel (“gas” via “gas valve 172”) from a fuel source (“gas line 174”) (see at least Col. 5 lines 34-38 and Fig. 4); 
	a flue (the flue above burner (50), that element (44) is disposed within, that extends up to and includes exhaust outlet (90)) disposed immediately above the at least one burner assembly (50) (as is shown in Fig. 4) and extending to a top of the cabinet at the rear of the cabinet (via portion (90) of the flue) (see at least Col. 3 line 64 - Col. 4 line 7 and Fig. 4), the flue including at least one channel conveying heat through the cabinet (such as the channel below outlet (90) that is adjacent to “rear wall 72 of the fry tank” that heat is transferred to - see at least Col. 3 line 64 - Col. 4 line 7 and Fig. 4);
	a heat exchanger (44) disposed at the rear of the cabinet (as is shown in Fig. 4), the heat exchanger positioned to receive heat from a flue gas traveling from the at least one burner assembly through the flue to the top of the cabinet (see at least Col. 2 lines 46-67 and Fig. 4); and
	the heat exchanger having a cooking medium (“cooking oil” or “fat”) passing through the heat exchanger (see at least Col. 2 lines 26-66 and Fig. 4), the cooking medium receiving heat from the heat exchanger and from the flue gas travelling from the at least one burner assembly through the flue to the top of the cabinet (see at least Col. 3 line 64 - Col. 4 line 7 and Fig. 4).
	Fritzsche fails to explicitly teach of an aperture disposed in a side of the bottom portion at a rear of a cabinet, wherein the aperture is connected to a fuel source such that the at least one burner assembly can receive fuel through the aperture from the fuel source. However, such configuration is known in the art. 
	Bennet discloses a relatable cooking apparatus for frying food (Fig. 2) that comprises at least one burner assembly (burner assembly comprising elements (84), (86), (90) and (88)) disposed within a cabinet (12) of the apparatus (see at least Col. 2 lines 9-19, Col. 4 line 64 - Col. 5 line 4 and Fig. 2). Bennet teaches of an aperture (aperture that fuel pipe (88) is shown passing through in Fig. 2) disposed in a side of a bottom portion at a rear of the cabinet (12) (see Fig. 2), wherein the aperture is configured to be connected to a fuel source (“gas supply”) such that the at least one burner assembly can receive fuel through the aperture from the fuel source (see at least Col. 4 line 64 - Col. 5 line 4 and Fig. 2). Bennet teaches that such arrangement is advantageous because it provides means for safely supplying fuel from an outside fuel source, through the cabinet, and to the burner assembly (see at least Col. 4 line 64 - Col. 5 line 4 and Fig. 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Fritzsche by simply configuring the existing burner assembly to connect to an outside fuel source via an aperture disposed in a side of the bottom portion at the rear of the cabinet as taught by Bennet. Doing so would have provided means for safely supplying fuel from an outside fuel source, through the cabinet, and to the burner assembly. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 3, Fritzsche also teaches of an ignition assembly (104) configured to ignite the fuel received by the at least one burner assembly from the fuel source (see at least Col. 4 lines 33-35 and Fig. 4). 

	Regarding Claim 4, Bennet also teaches that the at least one burner assembly is coupled to the aperture by tubing (88) adapted to transport the fuel (see at least Fig. 2 of Bennet and the rejection for Claim 1 above and note that this tubing would necessarily be present in the combined system to facilitate the teachings of Bennet). 

	Regarding Claim 5, Fritzsche also teaches that the flue is configured to emit gases from the at least one burner assembly from a top portion of the cabinet (via element (90) of the flue) (see at least Col. 4 lines 3-7 and Fig. 4).

	Regarding Claim 6, Fritzsche also teaches that the heat exchanger (44) is disposed within the flue (as is shown in Fig. 4) (see at least Fig. 4 and the rejection for Claim 1 above). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fritzsche and Bennet further in view of Takeda et al. (US 2003/0127088 A1) (hereinafter “Takeda”). 
	Regarding Claim 7, Fritzsche and Bennet teach the burner assembly system of Claim 6 (see the rejection for Claim 6) but fail to explicitly teach that the heat exchanger is insulated within the flue. However, it is well known in the art to do so. 
	Takeda discloses a relatable burner assembly system (Fig. 3) that comprises a cabinet (2), at least one burner assembly (20) configured to receive fuel (“fuel gas”) from a fuel source (75) (see at least [0071] and Fig. 3), a flue (30) flue disposed above the at least one burner assembly and extending to a top of the cabinet at the rear of the cabinet (see at least [0075]-[0078] and Figs. 2-3 and note that flue (30) forms the duct for all exhaust and comprises elements (31), (32) and (33)) and a heat exchanger (heat exchanger comprising fins (42) that is disposed within element (32) as shown in Fig. 3) disposed at the rear of the cabinet (see at least [0078], [0098] and Fig. 3), wherein the heat exchanger is positioned to receive heat from flue gases traveling from the at least one burner through the flue and heat exchanger to the top of the cabinet (see at least [0078], [0081] and Fig. 3). Takeda teaches of insulating the heat exchanger within the flue via “insulating material 86” and that it is advantageous to do so because it insulates (at least) the heat exchanger which reduces heat loss (see at least [0079] and Figs. 2, 3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined system by insulating the existing heat exchanger within the existing flue based on the teachings of Takeda. Doing so would have insulated (at least) the heat exchanger which would have reduced heat loss of the system. Note that such modification would have necessarily resulted in the invention as claimed.

Claims 2, 8-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fritzsche in view of Bennet and Reale et al. (US 7,731,490 B2) (hereinafter “Reale”).  
	Regarding Claim 2, Fritzsche and Bennet teach the burner assembly system of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the at least one burner assembly comprises a self-cleaning burner. However, such configuration is known in the art. 
	Reale discloses a relatable burner (Fig. 1) that may be used in a deep fryer apparatus (see at least Abstract and Fig. 1). Reale teaches that the burner is a self-cleaning burner (see at least Abstract) that comprises a cleaning tube (26) including a plurality of perforations (26c), a controller (19) configured to periodically control the flow of fuel to the cleaning tube (see at least Col. 3 line 54 - Col. 4 line 15 and Fig. 1) and an ignition source (27) disposed adjacent to the cleaning tube and configured to ignite fuel flowing to the cleaning tube (see at least Col. 3 line 54 - Col. 4 line 15 and Fig. 1). Reale teaches that such a burner configuration is advantageous because it enables the burner to undergo a self-cleaning function which, inter alia, enhances burner efficiency (see at least Abstract and Col. 1 line 60 - Col. 2 line 18).  
	Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined system by configuring the existing burner assembly to have a self-cleaning burner that comprises a cleaning tube including a plurality of perforations, a controller configured to periodically control the flow of fuel to the cleaning tube and an ignition source disposed adjacent to the cleaning tube and configured to ignite fuel flowing to the cleaning tube as taught by Reale. Doing so would have enabled the burner to undergo a self-cleaning function which would have, inter alia, enhanced burner efficiency. Note that such modification would have necessarily resulted in the invention as claimed.  

	Regarding Claim 8, Fritzsche teaches of a burner assembly system for a deep fryer (see Figs. 1 and 4), comprising: 
	a fryer cabinet (22) of the deep fryer (see at least Col. 2 lines 26-45 and Figs. 1, 2); 
	a burner (50) disposed at a rear of the fryer cabinet of the deep fryer (burner (50) is disposed within the fryer cabinet across the rear portion of the fryer cabinet as is shown in Fig. 4 and is accordingly “disposed at the rear of the fryer cabinet” as claimed);
	a flue (the flue above burner (50), that element (44) is disposed within, that extends up to exhaust outlet (90)) disposed at the rear of the fryer cabinet of the deep fryer immediately above the burner (as is shown in Fig. 4), the flue including at least one channel conveying heat through the cabinet (such as the channel below outlet (90) that is adjacent to “rear wall 72 of the fry tank” that heat is transfered to - see at least Col. 3 line 64 - Col. 4 line 7 and Fig. 4); 
	a heat exchanger (44) disposed at the rear of the fryer cabinet of the deep fryer and disposed within the flue (as is shown in Fig. 4); 
	the heat exchanger conveying heat from a flue gas traveling from the burner through the flue, to a cooking fluid (“cooking oil” or “fat”) (see at least Col. 2 lines 46-66 and Fig. 4); and
	a housing disposed at the rear of the fryer cabinet of the deep fryer (housing formed within cabinet (22) and between the walls of cabinet (22) and tank (20) that extends all the way to the far rear of the cabinet as is shown in Fig. 4) that houses the burner, the flue and the heat exchanger (as is shown in Fig. 4). 
	Fritzsche fails to explicitly teach of an aperture disposed in a side of a bottom portion at a rear of the fryer cabinet of the deep fryer. However, such configuration is known in the art. 
	Bennet discloses a relatable cooking apparatus for frying food (Fig. 2) that comprises a burner assembly (burner assembly comprising elements (84), (86), (90) and (88)) disposed within a fryer cabinet (12) of the apparatus (see at least Col. 2 lines 9-19, Col. 4 line 64 - Col. 5 line 4 and Fig. 2). Bennet teaches of an aperture (aperture that fuel pipe (88) is shown passing through in Fig. 2) disposed in a side of a bottom portion at a rear of the cabinet (12) (see Fig. 2), wherein the aperture is configured to be connected to a fuel source (“gas supply”) such that the burner assembly can receive fuel through the aperture from the fuel source (see at least Col. 4 line 64 - Col. 5 line 4 and Fig. 2). Bennet teaches that such arrangement is advantageous because it provides means for safely supplying fuel from an outside fuel source, through the cabinet, and to the burner assembly (see at least Col. 4 line 64 - Col. 5 line 4 and Fig. 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Fritzsche by simply configuring the existing burner to connect to an outside fuel source via an aperture disposed in a side of the bottom portion at the rear of the cabinet as taught by Bennet. Doing so would have provided means for safely supplying fuel from an outside fuel source, through the cabinet, and to the burner. 
	Furthermore, Fritzsche fails to explicitly teach that the burner is a self-cleaning burner that comprises a cleaning tube including a plurality of perforations, a controller configured to periodically control the flow of fuel to the cleaning tube and	an ignition source disposed adjacent to the cleaning tube and configured to ignite fuel flowing to the cleaning tube. However, such configuration is known in the art. 
	Reale discloses a relatable burner (Fig. 1) that may be used in a deep fryer apparatus (see at least Abstract and Fig. 1). Reale teaches that the burner is a self-cleaning burner (see at least Abstract) that comprises a cleaning tube (26) including a plurality of perforations (26c), a controller (19) configured to periodically control the flow of fuel to the cleaning tube (see at least Col. 3 line 54 - Col. 4 line 15 and Fig. 1) and an ignition source (27) disposed adjacent to the cleaning tube and configured to ignite fuel flowing to the cleaning tube (see at least Col. 3 line 54 - Col. 4 line 15 and Fig. 1). Reale teaches that such a burner configuration is advantageous because it enables the burner to undergo a self-cleaning function which, inter alia, enhances burner efficiency (see at least Abstract and Col. 1 line 60 - Col. 2 line 18).  
	Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the system taught by Fritzsche by configuring the existing burner into a self-cleaning burner that comprises a cleaning tube including a plurality of perforations, a controller configured to periodically control the flow of fuel to the cleaning tube and an ignition source disposed adjacent to the cleaning tube and configured to ignite fuel flowing to the cleaning tube as taught by Reale. Doing so would have enabled the burner to undergo a self-cleaning function which would have, inter alia, enhanced burner efficiency. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 9, Fritzsche also teaches of an ignition assembly (104) configured to ignite the fuel received by the burner from the fuel source (see at least Col. 4 lines 33-35 and Fig. 4).

	Regarding Claim 10, Bennet also teaches that the burner (which would be a “self-cleaning” burner in the combined system) is coupled to the aperture by tubing (88) adapted to transport the fuel (see at least Fig. 2 of Bennet and the rejection for Claim 8 above and note that this tubing would necessarily be present in the combined system to facilitate the teachings of Bennet). 

	Regarding Claim 11, Fritzsche also teaches that the flue is configured to emit gases from the burner from a top portion of the cabinet (via element (90) of the flue) (see at least Col. 4 lines 3-7 and Fig. 4). 

Regarding Claim 14, Fritzsche teaches of a burner assembly system (Fig. 4), comprising: 
	a cabinet (22);  
	at least one burner assembly (50) configured to receive fuel (“gas” via “gas valve 172”) from a fuel source (“gas line 174”) (see at least Col. 5 lines 34-38 and Fig. 4); 
	a flue (the flue above burner (50), that element (44) is disposed within, that extends up to and includes exhaust outlet (90)) disposed within the cabinet and extending to a top of the cabinet at a rear of the cabinet (via portion (90) of the flue) (see at least Col. 3 line 64 - Col. 4 line 7 and Fig. 4), the flue including at least one channel conveying heat through the cabinet (such as the channel below outlet (90) that is adjacent to “rear wall 72 of the fry tank” that heat is transfer to - see at least Col. 3 line 64 - Col. 4 line 7 and Fig. 4);
	a heat exchanger (44) disposed at the rear of the cabinet (as is shown in Fig. 4), the heat exchanger positioned to receive additional heat from a flue gas traveling from the at least one burner assembly through the flue and the heat exchanger to the top of the cabinet (see at least Col. 2 lines 46-67 and Fig. 4), the heat exchanger passing a cooking medium (“cooking oil” or “fat”)  through the heat exchanger, the cooking medium receiving heat from the heat exchanger (see at least Col. 2 lines 46-66 and Fig. 4); and
	a housing disposed at the rear of the cabinet (housing formed within cabinet (22) and between the walls of cabinet (22) and tank (20)) that extends all the way to the far rear of the cabinet as is shown in Fig. 4) that houses the burner, the flue and the heat exchanger (as is shown in Fig. 4). 
	Fritzsche fails to explicitly teach of an aperture disposed in a side of a bottom portion at a rear of the fryer cabinet of the deep fryer that is configured to be connected to a fuel source. However, such configuration is known in the art. 
	Bennet discloses a relatable cooking apparatus for frying food (Fig. 2) that comprises a burner assembly (burner assembly comprising elements (84), (86), (90) and (88)) disposed within a fryer cabinet (12) of the apparatus (see at least Col. 2 lines 9-19, Col. 4 line 64 - Col. 5 line 4 and Fig. 2). Bennet teaches of an aperture (aperture that fuel pipe (88) is shown passing through in Fig. 2) disposed in a side of a bottom portion at a rear of the cabinet (12) (see Fig. 2), wherein the aperture is configured to be connected to a fuel source (“gas supply”) such that the burner assembly can receive fuel through the aperture from the fuel source (see at least Col. 4 line 64 - Col. 5 line 4 and Fig. 2). Bennet teaches that such arrangement is advantageous because it provides means for safely supplying fuel from an outside fuel source, through the cabinet, and to the burner assembly (see at least Col. 4 line 64 - Col. 5 line 4 and Fig. 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Fritzsche by simply configuring the existing burner to connect to an outside fuel source via an aperture disposed in a side of the bottom portion at the rear of the cabinet as taught by Bennet. Doing so would have provided means for safely supplying fuel from an outside fuel source, through the cabinet, and to the burner. 
Furthermore, Fritzsche fails to explicitly teach that the at least one burner assembly comprises a self-cleaning burner. However, such configuration is known in the art. 
	Reale discloses a relatable burner assembly (Fig. 1) that may be used in a deep fryer apparatus (see at least Abstract and Fig. 1). Reale teaches that the burner assembly comprises a self-cleaning burner (see at least Abstract) that comprises a cleaning tube (26) including a plurality of perforations (26c), a controller (19) configured to periodically control the flow of fuel to the cleaning tube (see at least Col. 3 line 54 - Col. 4 line 15 and Fig. 1) and an ignition source (27) disposed adjacent to the cleaning tube and configured to ignite fuel flowing to the cleaning tube (see at least Col. 3 line 54 - Col. 4 line 15 and Fig. 1). Reale teaches that such a burner configuration is advantageous because it enables the burner to undergo a self-cleaning function which, inter alia, enhances burner efficiency (see at least Abstract and Col. 1 line 60 - Col. 2 line 18).  
	Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the system taught by Fritzsche by configuring the existing at least one burner assembly to comprise a self-cleaning burner that comprises a cleaning tube including a plurality of perforations, a controller configured to periodically control the flow of fuel to the cleaning tube and an ignition source disposed adjacent to the cleaning tube and configured to ignite fuel flowing to the cleaning tube as taught by Reale. Doing so would have enabled each burner to undergo a self-cleaning function which would have, inter alia, enhanced burner efficiency. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 15, Fritzsche, Bennet and Reale teach the burner assembly system of Claim 14 (see the rejection for Claim 14), but fail to explicitly teach of an embodiment wherein the at least one burner assembly is disposed along an upper portion of the heat exchanger. However, merely repositioning the burner to make it “disposed along an upper portion of the heat exchanger” as claimed would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that specifically disposing the burner along an upper portion of the heat exchanger as opposed to any other location is not critical to the invention since the specification discloses that “the burner assembly 104 may also be disposed on along a front side, a back side, or along the sides of the distal portion 10b of the deep fryer 10.  Further, the burner assembly 104 may also be disposed along an upper portion of the heat exchanger 110/flue 108” and even claims other embodiments wherein the burner is not “disposed along an upper portion of the heat exchanger” (such as in Claims 16 and 17). Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Fritzsche teaches of a configuration wherein the at least one burner assembly (50) is disposed along a front portion and a back portion of the housing (see at least Figs. 2 and 4 of Fritzsche and the rejection for Claim 16 below) which the specification discloses to be an acceptable alternative to a configuration wherein the burner is disposed along an upper portion of the heat exchanger.
	Therefore, it would have been prima facie obvious to modify the combined system of Fritzsche, Bennet and Reale by simply reconfiguring the existing at least one burner assembly to be disposed along an upper portion of the heat exchanger as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 16: The limitation of “the at least one burner assembly is disposed along a front portion and a back portion of the housing” is being interpreted as the at least one burner assembly extending along at least a portion of the width of the front portion and at least a portion of the width of the back portion of the housing. As can be observed in at least Figs. 2, 4 and 5 of Fritzsche, the at least one burner assembly (50) taught by Fritzsche does exactly that (see at least Figs. 2, 4 and 5). 

	Regarding Claim 17: The limitation of “the at least one burner assembly is disposed along each side portion of the housing” is being interpreted as the at least one burner assembly extending along at least a portion of the width of each side portion of the housing. As can be observed in at least Figs. 2, 4 and 5 of Fritzsche, the at least one burner assembly (50) taught by Fritzsche does exactly that (see at least Figs. 2, 4 and 5).

Regarding Claim 18, Bennet also teaches that the at least one burner assembly is coupled to the aperture by tubing (88) adapted to transport gas (see at least Fig. 2 of Bennet and the rejection for Claim 14 above and note that this tubing would necessarily be present in the combined system to facilitate the teachings of Bennet). 

	Regarding Claim 19, Fritzsche also teaches that the heat exchanger (44) is disposed within the flue (as is shown in Fig. 4) (see at least Fig. 4 and the rejection for Claim 14 above).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fritzsche, Bennet and Reale further in view of Takeda et al. (US 2003/0127088 A1) (hereinafter “Takeda”). 
	Regarding Claim 13, to the extent that Claim 13 is understood in light of the 112(b) rejection set forth in this Office Action, Fritzsche, Bennet and Reale teach the burner assembly system of Claim 8 (see the rejection for Claim 8) but fail to explicitly teach that the heat exchanger is insulated within the flue. However, it is well known in the art to do so. 
	Takeda discloses a relatable burner assembly system (Fig. 3) that comprises a cabinet (2), at least one burner assembly (20) configured to receive fuel (“fuel gas”) from a fuel source (75) (see at least [0071] and Fig. 3), a flue (30) flue disposed above the at least one burner assembly and extending to a top of the cabinet at the rear of the cabinet (see at least [0075]-[0078] and Figs. 2-3 and note that flue (30) forms the duct for all exhaust and comprises elements (31), (32) and (33)) and a heat exchanger (heat exchanger comprising fins (42) that is disposed within element (32) as shown in Fig. 3) disposed at the rear of the cabinet (see at least [0078], [0098] and Fig. 3), wherein the heat exchanger is positioned to receive heat from flue gases traveling from the at least one burner through the flue and heat exchanger to the top of the cabinet (see at least [0078], [0081] and Fig. 3). Takeda teaches of insulating the heat exchanger within the flue via “insulating material 86” and that it is advantageous to do so because it insulates (at least) the heat exchanger which reduces heat loss (see at least [0079] and Figs. 2, 3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined system by insulating the existing heat exchanger within the existing flue based on the teachings of Takeda. Doing so would have insulated (at least) the heat exchanger which would have reduced heat loss of the system. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 20, Fritzsche, Bennet and Reale teach the burner assembly system of Claim 19 (see the rejection for Claim 19) but fail to explicitly teach that the heat exchanger is insulated within the flue. However, it is well known in the art to do so. 
	Takeda discloses a relatable burner assembly system (Fig. 3) that comprises a cabinet (2), at least one burner assembly (20) configured to receive fuel (“fuel gas”) from a fuel source (75) (see at least [0071] and Fig. 3), a flue (30) flue disposed above the at least one burner assembly and extending to a top of the cabinet at the rear of the cabinet (see at least [0075]-[0078] and Figs. 2-3 and note that flue (30) forms the duct for all exhaust and comprises elements (31), (32) and (33)) and a heat exchanger (heat exchanger comprising fins (42) that is disposed within element (32) as shown in Fig. 3) disposed at the rear of the cabinet (see at least [0078], [0098] and Fig. 3), wherein the heat exchanger is positioned to receive heat from flue gases traveling from the at least one burner through the flue and heat exchanger to the top of the cabinet (see at least [0078], [0081] and Fig. 3). Takeda teaches of insulating the heat exchanger within the flue via “insulating material 86” and that it is advantageous to do so because it insulates (at least) the heat exchanger which reduces heat loss (see at least [0079] and Figs. 2, 3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined system by insulating the existing heat exchanger within the existing flue based on the teachings of Takeda. Doing so would have insulated (at least) the heat exchanger which would have reduced heat loss of the system. Note that such modification would have necessarily resulted in the invention as claimed.

Response to Arguments
The arguments filed 2/25/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furuhashi (US 6,044,839) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        6/1/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762